 1

 2

 3
                          UNITED STATES DISTRICT COURT
 4
                         WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
 5

 6        ALICE MCCOY, et al.,

 7                            Plaintiffs,

 8               v.                                     C19-1641 TSZ

 9        HOLLAND AMERICA LINE - USA                   MINUTE ORDER
          INC., et al.,
10
                              Defendants.
11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:

13        (1)    Plaintiffs’ Stipulated Motion to Continue Trial and for Amended Order
   Setting Trial Date and Related Dates, docket no. 35, is GRANTED. The Court issues the
14 following amended schedule:

15          JURY TRIAL set for                 9:00 AM on        May 23, 2022

16          Deadline for amending pleadings                      November 1, 2021

            Expert Witness Disclosure/Reports under              November 1, 2021
17
            FRCP 26(a)(2) due by
18          Discovery motions due by                             December 23, 2021
19          Discovery completed by                               January 31, 2022

20          Dispositive Motions due by                           March 3, 2022
             and noted on the motions calendar no later
21           than the fourth Friday thereafter (see LCR 7(d))

22

23

     MINUTE ORDER - 1
 1               Motions related to expert witnesses                             March 10, 2022
                 (e.g., Daubert motion) due by
 2                and noted on the motions calendar no later
                  than the third Friday thereafter (see LCR 7(d))
 3
                 Motions in Limine due by                                        April 21, 2022
 4                and noted on the motions calendar no later
                  than the Friday before the Pretrial Conference
 5                (see LCR 7(d)(4))

 6               Pretrial Order due1 by                                          May 6, 2022

                 Trial Briefs to be submitted by                                 May 6, 2022
 7
                 Proposed Voir Dire/Jury Instructions due by                     May 6, 2022
 8
                 Pretrial Conference set for            10:00 AM on              May 13, 2022
 9
          Notwithstanding Local Civil Rule 16.1, the exhibit list shall be prepared in table
10 format with the following columns: “Exhibit Number,” “Description,” “Admissibility
   Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,”
11 and “Admitted.” The latter column is for the Clerk’s convenience and shall remain
   blank, but the parties shall indicate the status of an exhibit’s authenticity and
12 admissibility by placing an “X” in the appropriate column. Duplicate documents shall
   not be listed twice: once a party has identified an exhibit in the pretrial order, any party
13 may use it.

14           The original and one copy of the trial exhibits are to be delivered to the courtroom
     at a time coordinated with Gail Glass, who can be reached at 206-370-8522, no later than
15   the Friday before trial. Each set of exhibits shall be submitted in a three-ring binder with
     appropriately numbered tabs. Each exhibit shall be clearly marked. Plaintiff’s exhibits
16   shall be numbered consecutively beginning with 1; defendant’s exhibits shall be
     numbered consecutively beginning with the next multiple of 100 after plaintiff’s last
17   exhibit; any other party’s exhibits shall be numbered consecutively beginning with the
     next multiple of 100 after defendant’s last exhibit. For example, if plaintiff’s last exhibit
18   is numbered 159, then defendant’s exhibits shall begin with the number 200; if
     defendant’s last exhibit number is 321, then any other party’s exhibits shall begin with
19   the number 400.

20

21
     1
         For further details concerning the Pretrial Order and the exhibit list contained therein, refer to
22 the Minute Order Setting Trial and Related Dates entered on March 19, 2020, docket no. 20.

23

     MINUTE ORDER - 2
 1        All other terms and conditions, and all dates and deadlines not inconsistent
   herewith, contained in the Minute Orders Setting Trial Date and Related Dates, docket
 2 nos. 20 & 31, shall remain in full force and effect.

 3          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 4
            Dated this 23rd day of June, 2021.
 5
                                                     William M. McCool
 6                                                   Clerk

 7                                                   s/Gail Glass
                                                     Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
